Penning, J.
dissenting.
In this case but one point was argued, and but one was decided ; and that was, as to the nature and extent of the liability of a stockholder in the Planters’ and Mechanics’ Bank of Columbus, under the eleventh section of the charter off that bank.
On this point, the decision of the Court was, in effect, this: “that the aggregate body of stockholders are liable, under the charter, for all the bills issued by the bank, and that the liability of each is to be ascertained by this proportion: as the whole stock is to the outstanding circulation, so is each stockholder’s stock to his part of the circulation to be redeemed.”
From this decision I dissent. In my opinion, the proportionate liability of each stockholder extends to each and every bill of the bank lawfully issued by it, and is to be ascertained *331by this proportion: as the. whole stock is to the whole of any bill, so is the stock of any stockholder to the part of the bill which he is liable to pay.
As to the stockholders, this proportion is theoretically the 'same, perhaps, as the other. But as to the bill holders, it is Very different.
Eor this opinion of mine, I have stated my reasons in Lane vs. Harris, (16 Ga. 264,) and in Robinson et al. vs. The Bank of Darien, (18 Ga. 115.) It would be useless to repeat them in this case.
I have heard nothing in this case to make me distrust their sufficiency.